DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JERMAINE T. DAVIS,
                            Appellant,

                                    v.

           PALM BEACH COUNTY PROPERTY APPRAISER,
                          Appellee.

                              No. 4D21-2751

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502018CA006246XXXXMB.

  Nicole A. Milson of Milson Law, PA, Miami, for appellant.

  Neil B. Jagolinzer and Jay R. Jacknin of Jacknin & Jagolinzer, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.